     Case 2:17-cv-01349-KJM-CKD Document 136 Filed 08/04/20 Page 1 of 2



1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10      RIO LINDA ELVERTA COMMUNITY                       Case No. 2:17-cv-01349-KJM-CKD
        WATER DISTRICT,
11                                                        ORDER
                              Plaintiff,
12
               vs.
13
        THE UNITED STATES OF AMERICA, ET
14      AL.,

15                            Defendants.
16      SACRAMENTO SUBURBAN WATER                         Case No. 2:17-cv-01353-KJM-KJN
        DISTRICT,
17

18
                              Plaintiff,
               vs.
19
        ELEMENTIS CHROMIUM
20      INCORPORATED, ET AL,
21                            Defendants.
22

23                   Plaintiffs, Rio Linda Elverta Community Water District and Sacramento Suburban

24    Water District, may enlarge the page limit for its memorandum of law in opposition to defendant

25    United States of America’s motion to dismiss by 10 pages, not to exceed 30 pages, and defendant

26    United States of America may increase the page limit for its reply memorandum in opposition to

27    plaintiffs Rio Linda and Sacramento Suburban’s response memorandum of law and in support of

28    its motion to dismiss by 10 pages, not to exceed 20 pages.
     Case 2:17-cv-01349-KJM-CKD Document 136 Filed 08/04/20 Page 2 of 2



1                 IT IS SO ORDERED.
2                 This order resolves ECF Nos. 135 & 141 respectively.
3     DATED: August 3, 2020.
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
